Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 05/18/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1-20 are pending in the application. Claim 21 is cancelled.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a voltage variation compensation circuit configured to perform at least a partial compensation of a voltage variation caused by a load change wherein the voltage variation compensation circuit is configured to be triggered in response to an expected load change” in combination with other limitations of the claim.
7.	Claims 2-14 are also allowed as they further limit claim 1.
6.	Regarding claim 15, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the power supply is configured to perform an at least partial compensation of a voltage variation caused by a load change using the voltage variation compensation circuit configured to be activated simultaneously with one of: one or more of the stimulus signals and one or more response data signals from the device under test” in combination with other limitations of the claim.
7.	Claims 16-18 are also allowed as they further limit claim 15.
8.	Regarding claim 19, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “performing an at least partial compensation of a voltage variation caused by a load change using a voltage variation compensation circuit configured to be triggered in response to an expected load change” in combination with other limitations of the claim.
9.	Regarding claim 20, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “performing an at least partial compensation of a voltage variation caused by a load change using a voltage variation compensation circuit operable to be activated simultaneously with one of. one or more of the stimulus signals” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868